Name: Commission Regulation (EEC) No 2680/82 of 6 October 1982 amending Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the choice of the storage depot
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  trade policy;  distributive trades;  accounting
 Date Published: nan

 7 . 10 . 82 Official Journal of the European Communities No L 284/ 15 COMMISSION REGULATION (EEC) No 2680/82 of 6 October 1982 amending Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the choice of the storage depot THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 6 (7) and Article 7 (5) thereof, The following paragraph is hereby added to Article 7 of Regulation (EEC) No 685/69 : '3 . If the intervention agency is of the opinion that choosing the cold storage depot nearest to where the butter is stored would result in excessive storage costs it may : (a) choose another depot situated within the distance referred to in Article 3 (2) of Regula ­ tion (EEC) No 985/68 ; (b) choose a storage depot situated beyond that distance if the resulting expenditure , inclusive of storage and transport costs , is smaller. In this case, the intervention agency shall notify the Commission of its choice forthwith .' Article 2 Whereas the intervention agency is required, under Council Regulation (EEC) No 985/68 (3), as last amended by the Act of Accession of Greece, in the case of butter, and under Council Regulation (EEC) No 1014/68 (4), as last amended by Regulation (EEC) No 1 272/79 Q, in the case of skimmed-milk powder, to choose the available storage depot nearest to the place where the product is stored ; whereas another storage depot may be chosen in certain cases ; whereas Commission Regulation (EEC) No 68 5/69 (6), as last amended by Regulation (EEC) No 1 442/82 Q, in the case of butter, and Commission Regulation (EEC) No 625/78 (8), as last amended by Regulation (EEC) No 2863/80 (9), in the case of skimmed-milk powder, do not provide for special cases in which the choice of a storage depot other than the nearest one may be justi ­ fied ; whereas storage costs in some cases represent an important factor in the choice of storage depot ; whereas, accordingly, provision should be made for such cases in the Regulations in question ; The following paragraph is hereby added to Article 7 of Regulation (EEC) No 625/78 : ' 3 . If the intervention agency is of the opinion that choosing the storage depot nearest to where the skimmed-milk powder is stored would result in excessive storage costs it may : (a) choose another storage depot situated within the distance referred to in Article 3 (2) of Regu ­ lation (EEC) No 1014/68 ; (b) choose a storage depot situated beyond that distance, if the resulting expenditure, inclusive of storage and transport costs , is smaller. In this case , the intervention agency shall notify the Commission of its choice forthwith .' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 140, 20 . 5 . 1982, p . 1 . Article 3(3) OJ No L 169 , 18 . 7 . 1968 , p . 1 . (&lt;) OJ No L 173 , 22 . 7 . 1968 , p . 4 . O OJ No L 161 , 29 . 6 . 1979 , p . 13 . (6) OJ No L 90 , 15 . 4 . 1969 , p . 12 . I7) OJ No L 158 , 9 . 6 . 1982, p . 6 . (8 ) OJ No L 84, 31 . 3 . 1978 , p . 19 . O OJ No L 297, 6 . 11 . 1980 , p . 16 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 284/ 16 Official Journal of the European Communities 7. 10 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 October 1982. For the Commission Poul DALSAGER Member of the Commission